Citation Nr: 0603642	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depressive reaction.

3. Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

4. Entitlement to service connection for diabetic distal 
sensory neuropathy.

5. Entitlement to service connection for hepatitis C.

6. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

7. Entitlement to service connection for degenerative disc 
disease of the cervical spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Newark Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for diabetes mellitus, diabetic distal sensory 
neuropathy, hepatitis C, and degenerative disc disease of the 
lumbar and cervical spine.  This determination also declined 
to reopen claims of service connection for anxiety and 
depressive reaction, and/or PTSD. 

In September 1987, the RO denied the claim of service 
connection for a psychiatric disorder, including an anxiety 
disorder and a depressive reaction.  The claims file does not 
indicate that the veteran was notified of this adverse 
determination.  Thus, finality does not attach as it pertains 
to this issue.  As a result, the Board has listed the issue 
as noted on the cover sheet of this decision.

The claim of service connection for PTSD was denied by the RO 
in January 1997.  The RO denied the veteran's request to 
reopen the claim of service connection for PTSD in October 
2000.  The veteran was notified of both adverse 
determinations, but did not file an appeal.  As such new and 
material evidence is needed to reopen the claim of service 
connection for PTSD.  The Board, on the cover sheet of this 
decision, has characterized the issue to reflect this 
requirement.

This case was previously before the Board and, in March 2005, 
it was remanded to the RO in order to afford the veteran a 
requested hearing at the RO before a Veterans Law Judge.

In May 2005, the veteran appeared at the RO and presented 
testimony in support of his claims before the undersigned 
acting Veterans Law Judge.  A transcript of the veteran's 
testimony has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's claims file shows that the veteran 
was awarded Social Security Administration (SSA) disability 
benefits in May 2000.  Information on file shows that in 
December 2001 the SSA was requested by the RO to furnish the 
records underlying the grant of SSA benefits to the veteran.  
However, it does not appear that a response to this request 
was received from the SSA and a follow-up request was not 
undertaken.  VA is responsible for making as many requests as 
are necessary to obtain SSA records.  VA will end its effort 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159 (c)(2).  There is no indication in the 
claims file that all necessary attempts have been made to 
obtain the SSA records.   Any medical records forming the 
basis for an award of SSA benefits must be added to the 
claims file prior to resolution of the veteran's appeal.  See 
38 U.S.C.A. § 5106 (West 2002); Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

During the veteran's May 2005 Travel Board hearing, he 
related that he was physically assaulted in service.  The 
veteran, however, has not provided detailed information that 
is necessary to corroborate his claimed stressors.  He should 
therefore be given an opportunity to do so.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1. The RO should take the appropriate 
action to obtain a copy of the Social 
Security decision awarding disability 
benefits to the veteran as well as copies 
of the underlying medical records upon 
which the decision was based.

2. The veteran should be given another 
opportunity to provide detailed 
information regarding his service 
stressor(s).  This information should 
include the names of individuals 
involved, as well as the units they were 
with, the date of the incident, and the 
place where the incident occurred.  If 
any of the incidents were reported to a 
local authority, the veteran should state 
who he reported the incident to and when.

3. Thereafter, the RO should readjudicate 
the veteran's claims. If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond. The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

